FILED 108
Honorable Omar Schnatmeier Representative, District 52 1901 Elm Street St. Charles, Missouri 63301
Dear Representative Schnatmeier:
This letter is in response to your opinion request asking as follows:
         "Does the City of St. Charles possess the necessary power or authority to enter into an agreement or join with St. Charles County in order to establish a joint police-sheriff's facility?"
You also state that:
         "The City of St. Charles and St. Charles County are studying the possibility of establishing and constructing a joint police-sheriff's facility. The facility would include the administrative offices of both the police department and sheriff's department, a combined photo lab, a combined communications center, joint fingerprinting facilities, and joint maintenance of the facility. Also to be included would be a county jail and separate police holdover."
We believe that the opinions which are enclosed answer your question. In Opinion No. 475 dated October 20, 1970, to Honorable Peter H. Rea, this office concluded that a sheriff of a third class county with the approval of the county court may enter into a cooperative agreement for the operation of a common dispatch service for the peace officers of the county and contracting municipalities. In Opinion No. 258 dated November 4, 1963, to Honorable Omer H. Avery, this office concluded that municipalities may enter into cooperative agreements for common police protection.
We have also enclosed Opinion No. 366 dated December 18, 1969, to Honorable Jack E. Gant, in which we held that a sheriff has the duty to enforce the laws of the state throughout his county and, therefore, a city cannot contract with him to provide such services for the city. The last cited opinion would at first glance appear to be in conflict with the other opinions. However, it is clearly distinguishable on the stated basis that the sheriff could not contract to do that which he was already required to do under the law.
Therefore, in answer to your question, it is our view that the City of St. Charles and St. Charles County have the authority to establish a joint police-sheriff's facility as contemplated under the provisions of Sections 70.210, et seq., RSMo.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General
Enclosures: Op. No. 475, Rea, 10-20-70 Op. No. 258, Avery, 11-4-63 Op. No. 366, Gant, 12-18-69 Op. No. 63, Moore, 3-27-57 Op. No. 213, Cantrell, 5-15-63 Op. No. 50, Keeler, 2-22-68 Op. No. 237, Parker, 11-14-68 Op. No. 23, Kuhlman, 1-21-70 Op. No. 296, Brandom, 8-21-70 Op. No. 530, McKenzie, 12-10-70